Citation Nr: 0900403	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976, and from May 1976 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's PTSD is primarily manifested by disturbances in 
sleep, mood, affect, and motivation, but absent significant 
impairment of speech, thought process, communication, 
orientation, memory, hygiene, work relations and family 
relations; his overall psychiatric disability results in no 
more than mild occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may also 
be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

The veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.132.  The veteran's currently 
assigned 10 percent rating contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, DC 
9411.

Under DC 9411, a 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Board first notes that the veteran's service-connected 
PTSD disability must be viewed in relation to its history, 
particularly since there is a conflict regarding his current 
diagnosis.  38 C.F.R. § 4.1. The veteran served in an 
imminent danger area during the Persian Gulf War.  In 1998, 
he first sought VA psychiatric treatment for symptoms of 
middle-night insomnia, anorexia without weight loss, 
anhedonia, anergia, irritability, anger, anxiety and night 
sweats.  VA clinicians diagnosed the veteran with dysthymic 
disorder, indicating that the criteria for a PTSD diagnosis 
had not been met.  However, subsequent clinical records 
reflect a diagnosis of PTSD.

VA compensation and pension examination in June 1999 found 
that the criteria for a PTSD diagnosis had not been met.  
Rather, the veteran was diagnosed with an unspecified, non-
psychotic mental disorder which was deemed mildly disabling 
in degree.

Thereafter, the veteran sought VA clinical treatment for his 
psychiatric symptoms in 2000.  Reported symptoms included a 
low frustration tolerance, chronic sleep disturbance, 
socialization discomfort and intermittent flashbacks.  The 
diagnoses included PTSD and anxiety disorder, not otherwise 
specified (NOS).

Clinical records from Darnall Army Community Hospital were 
significant only for clinical visitations in November 2004, 
February 2005, April 2005, and July 2005 wherein the veteran 
denied being bothered by feeling down, depressed, hopeless, 
or having little interest or pleasure in doing things.

VA compensation and pension examination in July 2005 again 
found that the criteria for a PTSD diagnosis had not been 
met.  Instead, the veteran was diagnosed with an unspecified, 
non-psychotic unspecified mental disorder which was deemed 
mildly disabling in degree.

The veteran filed his claim for an increased rating in May 
2006.  In pertinent part, VA clinical records include an 
April 2006 PTSD screen wherein the veteran endorsed symptoms 
of nightmares; avoidance of war reminders, constantly being 
on guard, watchful or easily startled; and having feelings of 
numbness or detachment from others, activities or 
surroundings.

On May 8, 2006, the veteran underwent a VA PTSD Clinical Team 
(PCT) consultation in the clinical setting.  The veteran 
reported being married for 35 years and having two adult 
children.  He denied having any friends stating that he did 
not "feel like bothering with people."  The veteran also 
denied having hobbies or interests.  The reported PTSD 
symptoms included re-experiencing trauma related nightmares 
2-3 times per week; occasional flashbacks sparked by anger; 
much anxiety and psychological/physiological reactivity to 
trauma; social isolation; discontinuance of going places; 
loss of interest in previously enjoyed activities such as 
sports; estrangement from others; emotional numbing; sense of 
foreshortened future; difficulty falling or staying asleep, 
achieving a few hours at a time during naps and occasionally 
being able to sleep; irritability and anger; forgetfulness; 
hypervigilance; and an exaggerated startle response. 

On mental status examination, the veteran was oriented to 
time, place and the reason for the consultation.  Thought 
process was logical, goal-directed and showed no signs of 
psychosis.  The examiner provided a diagnosis of PTSD.

A June 2006 VA clinical record noted that the veteran did not 
sleep well due to nightmares and flashbacks.

Overall, the VA clinical records provide evidence for and 
against the claim, reflecting complaint of numerous 
psychiatric symptoms but failing to show any significant 
psychiatric impairment on mental status examination.

In August 2006, the veteran underwent VA compensation and 
pension by a Board-certified psychiatrist with benefit of 
review of his claims folder.  The examiner conducted an 
extensive review of the veteran's past medical history, 
noting that the veteran had not received any treatment for 
PTSD since 2000.  The examiner acknowledged the May 8, 2006 
VA PCT consultation resulting in a diagnosis of PTSD.  It was 
noted, however, that the symptom-checklist format used by the 
examiner telegraphed the expected answers and was a much 
inferior form of evaluation than a free-form questioning 
where the symptoms are integrated with the evaluation of 
other psychiatric symptoms.

On interview, the veteran described dyspepsia when watching 
war footage because he became angry about those events.  He 
described sleeping "good" about one day a month.  He had 
some difficulty getting to sleep due to constant thoughts, 
and had dreams of fighting overseas in the current events.  
On further questioning, the veteran did not necessarily 
describe nightmare events, and said he did not have that much 
trouble getting to sleep.  He slept in one hour blocks, maybe 
3 to 4 hours total in 24 hours, and denied napping.  
Otherwise, the veteran sometimes obtained more sleep.  The 
examiner indicated that the veteran was vague regarding the 
severity of his sleep problem, and it was difficult to obtain 
a definitive idea regarding the veteran's sleep habits.  The 
veteran described being irritated a lot at people talking 
loud, and acting in an undisciplined manner.  He related this 
to his military experiences of respectful behavior being 
practiced by his subordinates and superiors.  He did not like 
to be around civilian people due to their lack of discipline, 
and preferred to be alone in the country.  The veteran's 
activities included fishing, but he had yet to take his 
grandchildren.

With regard to occupational and social functioning, the 
veteran was retired from military service and had not worked 
in the past 12 months.  He described being irritated when 
working with civilians, and disliked taking orders from 
younger, disrespectful people.  The veteran denied having any 
significant marital problems.  His social activities were 
limited to his family which he enjoyed.  He also enjoyed 
going to school, but was not doing as well as he would like.  
The veteran did not want to be bothered with any social 
groups which, the examiner noted, did not appear to be an 
anxiety-based avoidant reaction.  The veteran looked at 
sports on his computer.  The examiner provided the following 
summary of the veteran's current psychosocial functional 
status:

There is some voluntary social isolation here 
which is motivated more by lack of social interest 
and by dislike of civilian social patterns, but 
does not seem to be trauma related.  [The veteran] 
is retired and is functional in school and family.  
He has some fairly minor medical problems which 
seem to be fairly well controlled.

The examiner commented about disparities between the current 
examination and the May 8, 2006 VA PCT consultation.  For 
example, the veteran did not describe flashbacks, emotional 
numbing, estrangement from family members or anxiety.  The 
veteran looked up sports on the computer, had fun with his 
grandchildren and enjoyed living out in the country.  The 
veteran's isolation and dislike for dealing with civilians 
were deemed as non-trauma related.  The veteran's description 
of plans and forward-looking thoughts did not evidence a 
foreshortened future.  The veteran reported constant sleep 
disturbance but denied napping as previously claimed.  The 
veteran's irritability, which began when his military 
responsibilities had increased, was not deemed trauma-
related.  The veteran's description of minor memory problems, 
physiological reactivity to trauma cues and exaggerated 
startle response were not evident on examination, except that 
the veteran occasionally awoke in the night upon hearing a 
noise and investigated the cause.

On mental status examination, the veteran showed no evidence 
of impaired thought process or communication.  With respect 
to delusions and hallucinations, the veteran described waking 
up at night due to noises and odd smells.  Those events 
rarely, if ever, happened during the day.  Otherwise, eye 
contact and social interaction were good.  There was no 
inappropriate behavior, suicidal or homicidal thoughts, or 
significant deficits of concentration, hygiene, ability to 
maintain activities, long or short-term memory, orientation, 
speech, anhedonia, energy, feelings of worthlessness or 
guilt, anxiety, or impaired impulse control.  The veteran 
denied obsessions other than frequently thinking about what 
he saw in Iraq and what is going on now.  The veteran denied 
panic attacks.  The veteran did not have a depressed mood 
often, indicating that moments of depression could be 
controlled by becoming occupied.  The veteran denied any 
periods of depression when he was depressed more days than 
not.  The examiner commented that the veteran's sleep 
impairment did not appear to interfere with his daytime 
activities, although sleep was insufficient overall.  The 
veteran's irritability was episodic and usually minor by 
self-description.  The examiner diagnosed an insomnia 
disorder, NOS, and assigned a GAF score of 70.  The examiner 
also provided the following comment.  

The patient has had two prior Compensation and 
pension evaluations for posttraumatic stress 
disorder.  As best I can tell, neither evaluator 
thought he actually had posttraumatic stress 
disorder.  He was in the posttraumatic stress 
disorder clinic receiving treatment in the late 
1990's.  There are several comments in the 
records of that treatment which suggest that they 
did not think he had posttraumatic stress 
disorder; although he did have some trauma 
related symptoms.  He does have a PCT evaluation 
date May 8, 2006 which did give him the diagnosis 
of posttraumatic stress disorder.  However, on 
detailed review of that examination, I find major 
discrepancies from the rest of his history and I 
am inclined to discount the diagnosis from that 
source.  In other words, as far as I can tell, 
the patient has never actually been given a 
plausible clinical diagnosis of posttraumatic 
stress disorder...

Overall, the August 2006 VA compensation and pension 
examination report provides strong evidence against the 
claim, finding clinical inconsistencies in the veteran's 
report of symptoms and indicating that the veteran's 
psychiatric symptoms, however diagnosed, are no more than 
mildly disabling in degree.

In a VA Form 9 filing received in February 2007, the veteran 
argued that his PTSD symptomatology caused occasional 
decreases in work efficiency and instances of an inability to 
perform any occupational tasks.  He described sleep 
impairment which caused fatigue and concentration 
difficulties, depression, anxiety, panic attacks two to three 
times per week, paranoia, memory impairment, irritability and 
altercations at work.

Thereafter, the veteran's clinical records are significant 
for a May 2007 consultation noting stable PTSD not requiring 
medications.  Depression and PTSD screens in December 2007 
were negative.

Overall, these VA clinical records provide further evidence 
against the claim, reflecting a diagnosis of stable PTSD not 
requiring use of medication with depression and PTSD 
symptomatology being denied by the veteran.

In February 2008, the veteran underwent an additional VA 
compensation and pension examination by two psychologists 
with the benefit of review of his claims folder.  The veteran 
reported regular and enjoyable interactions with his wife, 
children and grandchildren.  Leisurely activities included 
enjoying hunting, fishing, gardening and watching his 
grandchildren play.  Additionally, the veteran helped his 
wife at her computer shop on weekends by running errands and 
getting her food.  He reported an inability to participate in 
leisure activities during the winter months due to 
aggravation of his arthritis.  

The veteran reported continued sleep impairment with a total 
of 3 to 4 hours of "good" sleep, sleeping in increments of 
1.5 hours at a time with long breaks of wakefulness in 
between.  He attributed the sleep problems to trauma-related 
arousal symptoms of exaggerated startle response and 
"paranoia" as well as non-trauma related arthritis pain.  
The veteran attributed his irritability due to his arthritis 
pain and fatigue.  He felt "upset" about current war news, 
and had increased thoughts of his Persian Gulf War experience 
and depressed mood corresponding with his time in combat.  He 
enjoyed quiet, country living and became occasionally upset 
with drivers on the road.

On mental status examination, the veteran was casually 
dressed and well-groomed.  He was alert, oriented x 3 and 
cooperative throughout the interview.  Eye contact was 
normal.  Speech was normal for rate, rhythm and volume.  Mood 
was described as "pretty good today."  Affect was 
depressed.  Thought process was linear and goal-directed.  
There was no evidence of audio-visual hallucinations (AH), 
visual hallucinations (VH), homicidal ideations (HI), 
suicidal ideations (SI) or formal thought disorder.  Judgment 
and insight were deemed good.  The examiners provided a 
diagnosis of anxiety disorder, NOS, and a provisional 
diagnosis of primary insomnia.  A GAF score of 70 was 
assigned.  The examiners also provided the following 
comments:

Patient does endorse trauma-related symptoms, but 
not the extent that he meets criteria for a 
diagnosis of PTSD at this time.  Diagnostic 
impressions from current exam include: insomnia, 
anxiety, and depression.  Since his last PTSD 
exam on 8/18/2006, patient's symptoms appear 
stable.  Patient's symptoms are likely related to 
a combination of his combat trauma history and 
arthritis pain.  Psychosocial impairments are 
evident in patient's social isolation.

The February 2008 VA compensation and pension examination 
report provides strong evidence against the claim, confirming 
a finding that the veteran's psychiatric symptoms, overall, 
are no more than mildly disabling in degree.

At the outset, the Board acknowledges that the VA 
compensation and pension examination reports of record are in 
complete agreement that the veteran does not meet the 
criteria for a PTSD diagnosis.  However, as indicated by the 
most recent VA examination report dated February 2008, the 
veteran's current psychiatric symptoms are related to a 
combination of his combat trauma and arthritis pain.  
Notably, the veteran is service-connected for degenerative 
joint disease involving his right shoulder, lumbar and 
cervical spines, and left ankle.  

For purposes of this decision, the Board will presume a PTSD 
diagnosis and deem all currently manifested psychiatric 
symptoms as part of the service-connected PTSD.  See 
generally Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question attributed to the service-connected 
disability). 

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's PTSD for any time during the appeal period.  
Overall, the competent medical evidence demonstrates that the 
veteran's PTSD is primarily manifested by disturbances in 
sleep, mood, affect, and motivation, but absent significant 
impairment of speech, thought process, communication, 
orientation, memory, hygiene, work relations and family 
relations; his overall psychiatric disability results in no 
more than mild occupational and social impairment.

For example, VA compensation and pension examinations in 
August 2006 and February 2008 demonstrate that the veteran's 
service-connected psychiatric disorder is primarily 
manifested by depression, anxiety and sleep impairment.  The 
veteran did not demonstrate any significant impairment of his 
speech, thought process or communication, orientation, 
memory, hygiene, or family relations.  The examiner found no 
evidence of panic attacks, suicidal ideation, obsessional 
rituals, impaired impulse control, spatial disorientation, 
delusions, hallucinations, inappropriate behavior, or an 
inability to perform activities of daily living.

The August 2006 and February 2008 VA examiners also provided 
opinion, by means of GAF scores of 70, that the veteran's 
service-connected psychiatric disorder results in no more 
than mild impairment of his overall psychological, social and 
occupational functioning.  The August 2006 VA examiner 
commented that the veteran's avoidance of work and social 
relations were not attributable to a trauma-related avoidance 
response but, rather, by a dislike for civilian attitudes and 
value systems.  There is no medical opinion to the contrary.

The Board acknowledges the veteran's report of PTSD 
symptomatology, but must take note of inconsistencies in his 
allegations during the appeal period.  The veteran's VA Form 
9 statement in February 2008 essentially tracks the schedular 
criteria language, and is in significant variance with his 
report of symptoms to VA examiners.  The Board finds that the 
VA compensation and pension examination findings in August 
2006 and February 2008, which are based on comprehensive 
interviews of the veteran and the entire record (including 
his VA Form 9 statement), substantially outweigh the 
veteran's contentions.  As the preponderance of the evidence 
is against the claim, the doctrine of the benefit-of-doubt is 
not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001).

The Board is aware of the veteran's complaints as to the 
effects his service-connected psychiatric disability has on 
his activities of work and daily living.  In the Board's 
opinion, all aspects of the veteran's psychiatric disability 
at issue are encompassed in the schedular rating assigned.  
In this respect, the veteran's disability at issue does not 
meet the criteria for the maximum available rating, and does 
not demonstrate any aspects of disability not squarely 
addressed in the criteria supporting the current rating. 

As the assigned schedular evaluation is deemed adequate and 
less than the potentially maximum schedular evaluation, there 
is no basis for extraschedular referral in this case.  See 
Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The Board 
further observes that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

The record reflects that the veteran has been provided 
compliant VCAA notice.  A pre-adjudicatory RO letter in June 
2006 advised the veteran to submit evidence that his service-
connected PTSD had increased in severity, which could be 
shown by a statement from his doctor, containing the physical 
and clinical findings; the results of any laboratory tests or 
x-rays; the dates of examinations and tests; and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had become worse.  This letter advised the veteran 
of the developmental duties under the VCAA, and for him to 
submit any evidence in his possession pertinent to his claim.  

Additionally, the June 2006 letter advised the veteran that 
his disability rating was determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  He was further advised of 
the criteria for establishing an effective date of award.

Overall, the June 2006 RO letter substantially complied with 
the VCAA notice content and timing requirements.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Vazquez-Flores, 22 Vet. App. 37, 48 (2008). 

The Board is aware of the Court's holding in Vazquez-Flores 
indicating that it might be necessary in a VCAA notice to 
provide the claimant the criteria of the applicable DC's.  In 
this case, the veteran is competent to report many of the 
types of symptoms capable of substantiating a higher rating 
under DC 9411.  As reflected in his Form 9 filing in February 
2007, the veteran has actual notice of the schedular criteria 
for the next higher rating.  As such, any notice deficiency 
with respect to the Vazquez-Flores concerns has resulted in 
no harm to the veteran and has not affected the essential 
fairness of the adjudication of his claim.

VA has a duty to assist the veteran in the development of his 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his VA clinical records.  The 
veteran has not authorized VA to obtain any private medical 
records on his behalf.

The veteran was afforded VA examinations to evaluate the 
nature and severity of PTSD in August 2006 and February 2008.  
The evidence of record is also supplemented from findings in 
the clinical records.  As there is no lay or medical evidence 
suggesting an increased severity of symptoms since the last 
VA examination to the extent of suggesting the possibility of 
an increased rating under the applicable rating criteria, 
there is no duty to provide further medical examination on 
this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).










ORDER

A rating greater than 10 percent for PTSD is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


